Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election without traverse of Invention I in the reply filed on 13 October 2021 is acknowledged.
2.	Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 October 2021.

Claim Rejections - 35 USC § 102
3	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Echigo (United States Patent Publication US 2013/0122423 A1), hereinafter Echigo.
5	Regarding Claims 1-6, Echigo teaches (Paragraph [0130]) a resin which does not include a compound which comprises a phenolic hydroxyl group and/or a mercapto group. Echigo teaches (Paragraphs [0023-0077]) a polyfunctional vinyl ether monomer. Echigo teaches (Paragraphs [0023-0077]) a compound which comprises a phenolic hydroxyl group and/or a mercapto group. Echigo teaches (Paragraph [0130]) the resin comprising a (meth)acrylic polymer comprising a carboxy group. Echigo teaches (Paragraphs [0023-0077]) a content of the compound is 20% by mass or less with respect to a total mass of the resin. Echigo teaches (Paragraphs [0078-0084]) the photosensitive resin composition is a positive type. Echigo teaches (Paragraphs [0086-0095]) an acid generator (C) which generates an acid upon exposure to an active ray or radiation, wherein the (meth)acrylic polymer is a resin whose solubility in alkali is increased by action of an acid. Echigo teaches (Paragraphs [0097-0109]) an acid diffusion control agent. Echigo teaches (Paragraph [0005]) the photosensitive resin composition is used to form a template for formation of a plated article. Herein, Examiner notes that MPEP § 211.02(II) states that: "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999)." Claim 5 of the present application does not imparts structural limitations not taught by the prior art. Thus, the intended use of the apparatus and/or article recited in Claim 5 of the present application is irrelevant. Echigo teaches (Paragraph [0082]) a photosensitive dry film comprising a base material film and a photosensitive resin layer formed on a surface of the base material film, wherein the photosensitive resin layer is formed of the photosensitive resin composition.

Conclusion
6.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
7.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737				/DUANE SMITH/                                                                                                     Supervisory Patent Examiner, Art Unit 1737